                                         Case
                                       Case   4:20-cv-02180-JST Document
                                            1:20-cv-10701-DPW    Document108-1
                                                                          61 Filed  06/02/20
                                                                                Filed 06/05/20Page 1 of
                                                                                                Page    3434
                                                                                                     1 of




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JANICE ALTMAN, et al.,                               Case No. 20-cv-02180-JST
                                                         Plaintiffs,
                                   8
                                                                                              ORDER DENYING PRELIMINARY
                                                  v.                                          INJUNCTION
                                   9

                                  10     COUNTY OF SANTA CLARA, et al.,                       Re: ECF No. 20
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           We are in the midst of the COVID-19 pandemic. Over 1.8 million people in the United

                                  14   States have been infected, and more than 20,000 new cases were reported yesterday alone. In

                                  15   order to limit the spread of this deadly disease, four Bay Area counties – among many others

                                  16   throughout the state – issued shelter-in-place orders limiting their residents’ ability to travel,

                                  17   eliminating gatherings, and closing businesses within their borders. The orders made exceptions

                                  18   for certain “essential businesses” to ensure their residents’ continued health, safety, and sanitation,

                                  19   but did not exempt firearms retailers or shooting ranges. Plaintiff firearms retailers, Second

                                  20   Amendment-related nonprofits, and individuals seeking to exercise their right to keep and bear

                                  21   arms now seek a preliminary injunction requiring the counties to exempt firearms retailers and

                                  22   shooting ranges from the shelter-in-place orders. ECF No. 20. Since the lawsuit was filed, three

                                  23   of the counties at issue now permit in-store retail, and the case is now moot as to those counties.

                                  24   Only the Alameda County order remains at issue.

                                  25           Having carefully considered the extensive briefing submitted by the parties and the

                                  26   arguments presented by counsel, the Court concludes that Alameda County’s shelter-in-place

                                  27   order passes constitutional muster. The order has a real and substantial relation to the important

                                  28   goal of protecting public health; it reasonably fits that goal; it is facially neutral and does not target
                                          Case
                                        Case   4:20-cv-02180-JST Document
                                             1:20-cv-10701-DPW    Document108-1
                                                                           61 Filed  06/02/20
                                                                                 Filed 06/05/20Page 2 of
                                                                                                 Page    3434
                                                                                                      2 of




                                   1   firearms retailers or shooting ranges in particular; and it is limited in time. Thus, the burden the

                                   2   order places on the exercise of the Second Amendment right is constitutionally reasonable.

                                   3          The Court will deny the motion.

                                   4   I.     BACKGROUND

                                   5          Our state, our country, and the entire world are in the middle of an unparalleled public

                                   6   health emergency. The novel coronavirus and the disease it causes, COVID-19, “first appeared in

                                   7   December 2019 and has since spread to most countries in the world, including the United States.”

                                   8   ECF No. 46-6 ¶ 6. In the short time since, the virus “has thrust humankind into an unprecedented

                                   9   global public health crisis.” Gayle v. Meade, No. 20-21553-CIV, 2020 WL 2086482, at *1 (S.D.

                                  10   Fla. Apr. 30, 2020), order clarified, No. 20-21553-CIV, 2020 WL 2203576 (S.D. Fla. May 2,

                                  11   2020). “Experts consider this outbreak the worst public health epidemic since the influenza

                                  12   outbreak of 1918.” ECF No. 46-6 ¶ 6. The virus “is extremely easy to transmit, can be
Northern District of California
 United States District Court




                                  13   transmitted by infected people who show no symptoms, has no cure, and the population has not

                                  14   developed herd immunity.” ECF No. 46-7 ¶ 5. COVID-19 “is fatal to up to eighty percent of

                                  15   patients who go into intensive care units in hospitals.” Id.

                                  16          As of the date of this order, COVID-19 has sickened at least 6,325,303 people worldwide

                                  17   and 1,820,523 in the United States, and has killed 377,460 people globally and 105,644 nationally.

                                  18   Center for Systems Science and Engineering at Johns Hopkins Univ., COVID-19 Dashboard (last

                                  19   visited June 2, 2020),

                                  20   https://gisanddata.maps.arcgis.com/apps/opsdashboard/index.html#/bda7594740fd40299423467b4

                                  21   8e9ecf6 (last visited June 2, 2020). In California alone, 115,908 have been infected and 4,235

                                  22   have died. L.A. Times Staff, Tracking Coronavirus in California, L.A. Times (last visited June 2,

                                  23   2020), https://www.latimes.com/projects/california-coronavirus-cases-tracking-outbreak/. In just

                                  24   the four counties that are the subject of this lawsuit, the numbers are 9,976 sick and 361 dead.

                                  25   Chronicle Digital Team, Coronavirus Tracker, S.F. Chronicle (last visited June 2, 2020),

                                  26   https://projects.sfchronicle.com/2020/coronavirus-map/. And these numbers, as shocking as they

                                  27   are, actually understate the damage inflicted by the virus, because a lack of testing masks the true

                                  28   number of infections and underreporting masks the true number of fatalities. See ECF No. 46-3
                                                                                         2
                                         Case
                                       Case   4:20-cv-02180-JST Document
                                            1:20-cv-10701-DPW    Document108-1
                                                                          61 Filed  06/02/20
                                                                                Filed 06/05/20Page 3 of
                                                                                                Page    3434
                                                                                                     3 of




                                   1   ¶ 5 (noting that “limited testing capacity means that case counts represent only a small portion of

                                   2   actual cases”).

                                   3          In response to this extraordinary challenge, both the State of California and individual

                                   4   counties have issued what are known as “shelter-in-place” orders. Such orders typically require

                                   5   non-essential businesses to close; limit individuals’ ability to travel; and require individuals to

                                   6   avoid behaviors that make transmission of the virus more likely. The purpose of such orders is

                                   7   “[t]o slow virus transmission as much as possible, to protect the most vulnerable, and to prevent

                                   8   the health care system from being overwhelmed.” ECF No. 46-6 ¶ 10. The orders are formulated

                                   9   based on guidance from the Centers for Disease Control and Prevention, the California

                                  10   Department of Public Health, and other public health officials throughout the United States and

                                  11   around the world. See id.; ECF No. 46-7 ¶ 6 (“Right now, shelter-at-home orders are being used

                                  12   worldwide to minimize the potential for people infected with the novel coronavirus to spread it.”),
Northern District of California
 United States District Court




                                  13   id. ¶ 10 (“Effective containment of the virus requires limiting people’s contact with each other

                                  14   because of the way that the virus is transmitted.”). Shelter-in-place orders have inarguably slowed

                                  15   the spread of the virus, ECF No. 46-6 ¶¶ 17, 20, resulting in the saving of innumerable lives.

                                  16          Defendants Santa Clara County, Alameda County, San Mateo County, and Contra Costa

                                  17   County first issued shelter-in-place orders on March 16, 2020. First Amended Complaint

                                  18   (“FAC”), ECF No. 19 ¶¶ 80, 93, 103, 114; see ECF No. 46-6 at 11-17 (“Mar. 16 Order”). The

                                  19   Orders required most businesses to “cease all activities at facilities located within the County.”1

                                  20   FAC ¶ 81. The Orders exempted 21 categories of “essential businesses,” id., such as grocery

                                  21   stores, health care operations, and banks, see Mar. 16 Order ¶ 10.f. The Orders authorized law

                                  22   enforcement officials to “ensure compliance with and enforce this Order.” Id. ¶ 11. Firearm and

                                  23   ammunition retailers and shooting ranges were not exempted. FAC ¶ 81.

                                  24          On March 31, 2020, Defendant Counties issued additional orders superseding the March

                                  25   16 Orders and extending the shelter-in-place period until May 3, 2020. FAC ¶ 83; see ECF No.

                                  26

                                  27   1
                                        In their motion, Plaintiffs refer to the Orders as “substantively identical.” ECF No. 20-1 at 10,
                                  28   12, 13. Unless otherwise indicated, the Court looks to Alameda County’s Orders, see ECF No.
                                       46-6 at 11-17, 19-33, as representative of all four Counties’ Orders.
                                                                                          3
                                         Case
                                       Case   4:20-cv-02180-JST Document
                                            1:20-cv-10701-DPW    Document108-1
                                                                          61 Filed  06/02/20
                                                                                Filed 06/05/20Page 4 of
                                                                                                Page    3434
                                                                                                     4 of




                                   1   46-6 at 19-33 (“Mar. 31 Order”). These Orders also did not exempt firearm and ammunition

                                   2   retailers and shooting ranges as essential businesses. FAC ¶ 84. The March 31 Orders stated that

                                   3   “violation of any provision of this Order constitutes an imminent threat and menace to public

                                   4   health, constitutes a public nuisance, and is punishable by fine, imprisonment, or both.” Mar. 31

                                   5   Order ¶ 15. On April 29, 2020, Defendant Counties issued a new set of Orders extending the

                                   6   shelter-in-place period until May 31, 2020. See ECF No. 46 at 13 n.5.

                                   7          On May 15 and May 18, 2020, the Counties updated their Orders yet again. See ECF No.

                                   8   50 at 25-44 (“May 18 Order”). 2 “[I]n light of progress achieved in slowing the spread of COVID-

                                   9   19,” the new Orders permit a new category of “Additional Businesses,” including all retail

                                  10   businesses, to resume operation “subject to specified conditions and safety precautions to reduce

                                  11   associated risk of COVID-19 transmission.” See id. ¶ 1. These conditions include offering goods

                                  12   for curbside pickup and, in two Counties, delivery. See id., App. C-1 ¶1(b)(i)(1). The May 15 and
Northern District of California
 United States District Court




                                  13   18 Orders also permit the socially distanced operation of “Outdoor Businesses” as well as travel to

                                  14   and from all permitted activities. Id. ¶¶ 3, 15.i, 15.l. Unlike their prior iterations, these Orders

                                  15   have no set end date. Rather, they specify that “[t]he Health Officer will continually review

                                  16   whether modifications to the Order are warranted” based on “progress on the COVID-19

                                  17   Indicators[,]” including but not limited to new cases and hospitalizations, hospital, testing, and

                                  18   contract tracing capacity, and availability of personal protective equipment; “developments in

                                  19   epidemiological and diagnostic methods for tracing, diagnosing, treating, or testing for COVID-

                                  20   19”; and “scientific understanding of the transmission dynamics and clinical impact of COVID-

                                  21   19.” Id. ¶ 11.

                                  22          On May 29, 2020, San Mateo County issued a superseding Order that permits retail

                                  23   businesses to resume socially distanced in-store sales. ECF No. 58 at 20. Santa Clara County

                                  24   issued a similar Order on June 1, 2020, to take effect on June 5, 2020. ECF No. 59. Contra Costa

                                  25

                                  26
                                       2
                                         The Court grants Defendants’ request for judicial notice of these four Orders, which are matters
                                       of public record. See ECF No. 50; see Fed. R. Evid. 201 (“The court may judicially notice a fact
                                  27   that is not subject to reasonable dispute because it . . . can be accurately and readily determined
                                       from sources whose accuracy cannot reasonably be questioned.”). Unless otherwise indicated, it
                                  28   looks to Alameda’s order, see ECF No. 50 at 25-44, as representative of all four Counties’ orders.

                                                                                          4
                                         Case
                                       Case   4:20-cv-02180-JST Document
                                            1:20-cv-10701-DPW    Document108-1
                                                                          61 Filed  06/02/20
                                                                                Filed 06/05/20Page 5 of
                                                                                                Page    3434
                                                                                                     5 of




                                   1   County issued a similar Order on June 2, 2020, to take effect on June 3, 2020. ECF No. 60.3

                                   2          On March 31, 2020, Plaintiffs filed a complaint challenging these orders and their effect on

                                   3   firearms retailers and shooting ranges. Plaintiffs make a single claim under the Second and

                                   4   Fourteenth Amendments of the United States Constitution and seek injunctive and declaratory

                                   5   relief. ECF No. 1. Plaintiffs fall into three categories: (1) eight individual residents of Defendant

                                   6   counties (“Individual Plaintiffs”) who wish to “exercise [their] right to keep and bear arms . . . and

                                   7   would do so, but for the reasonable and imminent fear of arrest and criminal prosecution under

                                   8   Defendants’ laws, policies, orders, practices, customs, and enforcement, and because Defendants’

                                   9   orders and actions have closed firearm and ammunition retailers and ranges,” Id. ¶¶ 6-12; (2) three

                                  10   firearms retailers located in three different Defendant counties (“Retailer Plaintiffs”) who “would

                                  11   conduct training and education, perform California [Firearm Safety Certificate (‘FSC’)] testing for

                                  12   and issue FSC certificates to eligible persons, and sell and transfer arms . . . but for the reasonable
Northern District of California
 United States District Court




                                  13   and imminent fear of criminal prosecution and loss of [their] licenses because of Defendants’

                                  14   laws, policies, orders, practices, customs, and enforcement thereof,” id. ¶¶ 13-15; and (3) five

                                  15   nonprofit entities focused on Second Amendment rights (“Institutional Plaintiffs”) who bring the

                                  16   action on behalf of themselves and their members, id. ¶¶ 16-20. Defendants include the four

                                  17   Counties as well as various law enforcement and public health officials associated with them,

                                  18   along with the cities of San Jose, Mountain View, Pacifica, and Pleasant Hill and various officials

                                  19   associated with them. Id. ¶¶ 21-40.

                                  20          On April 10, 2020, Plaintiffs amended their complaint as of right, adding a second claim

                                  21   under the Fifth and Fourteenth Amendments and seeking declaratory and injunctive relief as well

                                  22   as nominal damages and attorney’s fees and costs. FAC ¶¶ 147-55. That same day, Plaintiffs

                                  23   filed a motion for temporary restraining order or, in the alternative, preliminary injunction. ECF

                                  24   No. 20. On April 10, finding that Plaintiffs had failed to make the required showing under Rule

                                  25   65(b)(1), the Court denied the application for a temporary restraining order and set a hearing on

                                  26   the application for a preliminary injunction. ECF No. 22. On May 1, 2020, Defendants filed a

                                  27
                                  28
                                       3
                                        The Court grants all three Counties’ requests for judicial notice of these Orders. See supra, 2
                                       n.3. The Court is not aware of a new order issued by Alameda County.
                                                                                        5
                                         Case
                                       Case   4:20-cv-02180-JST Document
                                            1:20-cv-10701-DPW    Document108-1
                                                                          61 Filed  06/02/20
                                                                                Filed 06/05/20Page 6 of
                                                                                                Page    3434
                                                                                                     6 of




                                   1   consolidated opposition. ECF No. 46. Plaintiffs replied on May 8, 2020, ECF No. 48, and the

                                   2   Court held a video-conference hearing on May 20, 2020.

                                   3          Plaintiffs filed a supplemental brief on May 22, 2020 addressing whether the case was

                                   4   mooted by the May 15 and 18 Orders. ECF No. 54. Defendants filed a supplemental opposition

                                   5   on May 27, ECF No. 55, and Plaintiffs replied on May 29, ECF No. 57. The Court took the matter

                                   6   under submission without an additional hearing.

                                   7   II.    JURISDICTION

                                   8          This Court has jurisdiction pursuant to 28 U.S.C. § 1331.

                                   9   III.   LEGAL STANDARD

                                  10          The Court applies a familiar four-factor test on a motion for a preliminary injunction. See

                                  11   Stuhlbarg Int’l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839-40 & n. 7 (9th Cir. 2001).

                                  12   To obtain preliminary injunctive relief, the moving party must show: (1) a likelihood of success on
Northern District of California
 United States District Court




                                  13   the merits; (2) a likelihood of irreparable harm to the moving party in the absence of preliminary

                                  14   relief; (3) that the balance of equities tips in favor of the moving party; and (4) that an injunction is

                                  15   in the public interest. Id. at 20. Preliminary relief is “an extraordinary remedy that may only be

                                  16   awarded upon a clear showing that the plaintiff is entitled to such relief.” Winter v. Nat. Res. Def.

                                  17   Council, Inc., 555 U.S. 7, 22 (2008).

                                  18          To grant preliminary injunctive relief, a court must find that “a certain threshold showing

                                  19   [has been] made on each factor.” Leiva-Perez v. Holder, 640 F.3d 962, 966 (9th Cir. 2011) (per

                                  20   curiam). Assuming that this threshold has been met, “serious questions going to the merits and a

                                  21   balance of hardships that tips sharply towards the plaintiff can support issuance of a preliminary

                                  22   injunction, so long as the plaintiff also shows that there is a likelihood of irreparable injury and

                                  23   that the injunction is in the public interest.” All. for the Wild Rockies v. Cottrell, 632 F.3d 1127,

                                  24   1135 (9th Cir. 2011) (internal quotation marks omitted).

                                  25   IV.    DISCUSSION

                                  26          Under California’s firearm regulations, an individual is generally required to obtain an

                                  27   FSC, undergo a background check, and wait ten days before acquiring a gun. See Cal. Penal Code

                                  28   §§ 27545, 28050 et seq., 30342 et seq., 30370 et seq., 31615. Moreover, anyone wishing to buy
                                                                                          6
                                         Case
                                       Case   4:20-cv-02180-JST Document
                                            1:20-cv-10701-DPW    Document108-1
                                                                          61 Filed  06/02/20
                                                                                Filed 06/05/20Page 7 of
                                                                                                Page    3434
                                                                                                     7 of




                                   1   ammunition must conduct the transaction through a licensed vendor in a face-to-face transaction.

                                   2   Id. § 30312. As stated by Plaintiffs, this means that, with “few very limited exceptions,” FAC

                                   3   ¶ 65, individuals “must visit a retailer at least once for ammunition, and at least twice for

                                   4   firearms,” ECF No. 20-1 at 6. Because firearms retailers are not considered “essential businesses”

                                   5   under the shelter-in-place orders, Plaintiffs argue that “millions of Californians in an entire region”

                                   6   are prohibited “from exercising fundamental rights guaranteed by the Second Amendment,”

                                   7   including the right to possess, acquire, and maintain proficiency with firearms. ECF No. 20-1 at

                                   8   16-17. They also argue that the Orders abridge their due process rights because they are “arbitrary

                                   9   and capricious, overbroad, [and] unconstitutionally vague.” Id. at 26.

                                  10          Plaintiffs argue that they are likely to succeed on their Second Amendment and due

                                  11   process claims and that these constitutional violations constitute irreparable injury that tips the

                                  12   public interest and balance of the equities in their favor. Id. at 28-29.
Northern District of California
 United States District Court




                                  13          A.      Mootness

                                  14          Plaintiffs’ FAC challenges only the March 16 and March 31 orders. At the hearing,

                                  15   Plaintiffs stipulated that they also challenged the Orders issued on April 29, May 15, and May 18.

                                  16   ECF No. 53. The Court ordered supplemental briefing on whether the May 15 and 18 Orders,

                                  17   which allow for curbside retail sales and, in two Counties, delivery retail, mooted Plaintiffs’

                                  18   claims. After this briefing had been submitted, San Mateo, Santa Clara, and Contra Costa

                                  19   Counties requested judicial notice of their May 29, June 1, and June 2 Orders, respectively, which

                                  20   permit the resumption of all in-store retail sales, subject to certain social distancing requirements.

                                  21   See ECF Nos. 58, 59, 60.

                                  22          The doctrine of mootness requires a court to dismiss a case “when the issues presented are

                                  23   no longer ‘live’ or the parties lack a legally cognizable interest in the outcome.” Already, LLC v.

                                  24   Nike, Inc., 568 U.S. 85, 91 (2013) (quoting Murphy v. Hunt, 455 U.S. 478, 481 (1982) (per

                                  25   curiam)). “The party alleging mootness bears a ‘heavy burden’ in seeking dismissal.” Rosemere

                                  26   Neighborhood Ass’n v. U.S. Envtl. Prot. Agency, 581 F.3d 1169, 1173 (9th Cir. 2009) (quoting

                                  27   Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189 (2000)). A case

                                  28   “becomes moot only when it is impossible for a court to grant any effectual relief whatever to the
                                                                                          7
                                         Case
                                       Case   4:20-cv-02180-JST Document
                                            1:20-cv-10701-DPW    Document108-1
                                                                          61 Filed  06/02/20
                                                                                Filed 06/05/20Page 8 of
                                                                                                Page    3434
                                                                                                     8 of




                                   1   prevailing party.” Chafin v. Chafin, 568 U.S. 165, 172 (2013) (quoting Knox v. Serv. Emps. Int’l

                                   2   Union, Local 1000, 567 U.S. 298, 307 (2012)). “As long as the parties have a concrete interest,

                                   3   however small, in the outcome of the litigation, the case is not moot.” Id. (quoting Knox, 567 U.S.

                                   4   at 307-08).

                                   5          Because Plaintiffs in San Mateo, Santa Clara, and Contra Costa Counties are now clearly

                                   6   able to purchase firearms and ammunition (or will be once the Orders go into effect), the Court

                                   7   holds that the case is moot as to those Defendants. The San Mateo, Santa Clara, and Contra Costa

                                   8   Defendants are hereby dismissed.

                                   9          As for Alameda County, Plaintiffs argue that existing state and federal statutes and

                                  10   regulations prohibit them from purchasing firearms or ammunition curbside or via delivery. 4 ECF

                                  11   No. 54 at 4-7. Under California law, anyone selling, leasing, or transferring a firearm must obtain

                                  12   a license, Cal. Penal Code § 26500, and “the business of a licensee shall be conducted only in the
Northern District of California
 United States District Court




                                  13   buildings designated in the license,” id. § 26805(a). See also id. § 30348(a) (requiring that sale of

                                  14   ammunition “be conducted at the location specified in the license”). A licensee must keep all

                                  15   firearms in its inventory “within the licensed location.” Id. § 26885(a). A firearm “may be

                                  16   delivered to the purchaser, transferee, or person being loaned the firearm” at “the building

                                  17   designated in the license” or at “[t]he place of residence of, the fixed place of business of, or on

                                  18   private property owned or lawfully possessed by, the purchaser, transferee, or person being loaned

                                  19   the firearm.” Id. § 26805(d).

                                  20          Plaintiffs argue that a plain reading of these statutes mandates that firearms transactions

                                  21   occur “in the licensee’s building,” not on an adjacent sidewalk or parking lot. ECF No. 54 at 6;

                                  22   ECF No. 57 at 2; see also Cal. Penal Code § 16810 (defining “licensed premises,” “licensee’s

                                  23   business premises,” or “licensee’s place of business” in relevant articles as “the building

                                  24   designated in the license”) (emphasis added). They argue that home delivery is not an option in

                                  25
                                       4
                                  26    Defendants argued at the hearing and in their supplemental brief that, beginning with the April
                                       29 Orders, outdoor shooting ranges have been permitted to operate. See ECF No. 55 at 7.
                                  27   Plaintiffs do not dispute this interpretation of the Orders. See ECF No. 57 at 2 (arguing only that
                                       use of an indoor range is prohibited). The Court will address this issue in its consideration of
                                  28   Plaintiffs’ likelihood of success on their Second Amendment claim.

                                                                                          8
                                         Case
                                       Case   4:20-cv-02180-JST Document
                                            1:20-cv-10701-DPW    Document108-1
                                                                          61 Filed  06/02/20
                                                                                Filed 06/05/20Page 9 of
                                                                                                Page    3434
                                                                                                     9 of




                                   1   practice due to “the totality of statutes and regulations imposing both pre and post-delivery

                                   2   requirements [that] prevent firearm and ammunition transactions and transfers to take place

                                   3   outside a licensee’s building.” ECF No. 57 at 3.5 Plaintiffs argue that curbside and delivery sales

                                   4   of firearms are further complicated by the requirement that the recipient perform a “safe handling

                                   5   demonstration” of the firearm in question, which Plaintiffs assert would violate California’s open-

                                   6   carry prohibition. See ECF No. 54 at 6; Cal. Penal Code §§ 26850 (handguns); 26853

                                   7   (semiautomatic pistols); 26856 (double-action revolvers); 26859 (single-action revolvers); 26860

                                   8   (long guns); 26350(a)(1)(A) (open-carry prohibition). The Court notes an additional potential

                                   9   conflict with the requirement that dealers administering FSC tests “designate a separate room or

                                  10   partitioned area” for an applicant to take the test and “maintain adequate supervision to ensure that

                                  11   no acts of collusion occur while the objective test is being administered.” Id. § 31640(f).

                                  12          Defendants respond that Plaintiffs’ interpretation of these provisions is “incorrect and
Northern District of California
 United States District Court




                                  13   formalistic.” ECF No. 55 at 2. They point to case law interpreting “building” in California’s

                                  14   vandalism and burglary statutes to include certain outdoor areas. Id. at 4 (citing People v. LaDuke,

                                  15   30 Cal. App. 5th 95, 103 (Cal. Ct. App. 2018); People v. Thorn, 176 Cal. App. 4th 255, 263

                                  16   (2009)). They also cite an April 10, 2020 guidance from the Bureau of Alcohol, Tobacco,

                                  17   Firearms, and Explosives stating that federal regulations pose no bar to curbside and drive-through

                                  18   firearms transactions. Id.; ECF No. 55-1 at 4-6. Defendants cite no precedent, however – nor is

                                  19   the Court aware of any – regarding the legality of curbside or drive-through firearms transactions

                                  20   under California law. Since this question would turn on how various state and municipal law

                                  21   enforcement agencies interpret the regulations discussed above, different entities might take

                                  22   different approaches. Plaintiffs who attempt to exercise their right to acquire firearms and

                                  23   ammunition in the manner Defendants claim is currently permitted would risk potential criminal

                                  24   liability. See Cal. Penal Code § 26500 (making violation of California’s firearms licensing

                                  25   requirements a misdemeanor).

                                  26
                                       5
                                  27    Plaintiffs submit a supplemental declaration from Plaintiff Roman Kaplan, co-owner of Plaintiff
                                       City Arms East LLC, in support of this argument. ECF No. 57-1. The Court disregards this
                                  28   evidence because it was presented for the first time on reply. See In re Hansen Natural Corp. Sec.
                                       Litig., 527 F. Supp. 2d 1142, 1150 (C.D. Cal. 2007).
                                                                                         9
                                         Case
                                       Case   4:20-cv-02180-JST Document
                                            1:20-cv-10701-DPW    Document108-1
                                                                          61 Filed  06/02/20
                                                                                Filed 06/05/20Page 1010
                                                                                                Page  of of
                                                                                                         3434




                                   1          The Court need not resolve these questions definitively now. It is sufficient to hold that,

                                   2   given the uncharted legal landscape for selling firearms and ammunition curbside or via delivery,

                                   3   Defendants have not met their “heavy burden” to establish mootness as to the Alameda County

                                   4   Defendants. See Rosemere, 581 F.3d at 1173.

                                   5          B.      Likelihood of Success on the Merits

                                   6                  1.      Second Amendment Claim

                                   7          “The Second Amendment protects an individual right to keep and bear arms . . . that is

                                   8   fully applicable to the states and municipalities.” Fyock v. Sunnyvale, 779 F.3d 991, 996 (9th Cir.

                                   9   2015) (citing District of Columbia v. Heller, 554 U.S. 570 (2008) and McDonald v. City of

                                  10   Chicago, 561 U.S. 742, 750 (2010)). Plaintiffs argue that Alameda County’s Order infringes this

                                  11   right by preventing them from “acquiring or practicing with firearms or ammunition, and during a

                                  12   time of national crisis,” when they claim these rights are most important. ECF No. 20-1 at 6-7,
Northern District of California
 United States District Court




                                  13   19-20 (emphasis omitted).

                                  14                          a.      Standard of Review
                                  15          The parties dispute which standard of review governs Plaintiffs’ Second Amendment

                                  16   claim. Plaintiffs argue that the Order constitutes a “complete and unilateral suspension on the

                                  17   right of ordinary citizens to acquire firearms and ammunition” that is “categorically

                                  18   unconstitutional” under Heller. ECF No. 20-1 at 18. By this, they mean that “any interest-

                                  19   balancing test, including tiered scrutiny, is inappropriate under Heller.” Id. at 20. Plaintiffs

                                  20   acknowledge their suggested approach is contrary to Ninth Circuit law, see ECF No. 20-1 at 20,

                                  21   which applies either intermediate or strict scrutiny to laws that burden Second Amendment rights

                                  22   depending on “how close the law comes to the core of the Second Amendment right” and “the

                                  23   severity of the law’s burden on the right,” Wilson v. Lynch, 835 F.3d 1083, 1092 (9th Cir. 2016)

                                  24   (quoting United States v. Chovan, 735 F.3d 1127, 1138 (9th Cir. 2013)). “The result is a sliding

                                  25   scale. A law that imposes such a severe restriction on the fundamental right of self defense of the

                                  26   home that it amounts to a destruction of the Second Amendment right is unconstitutional under

                                  27   any level of scrutiny.” Silvester v. Harris, 843 F.3d 816, 821 (9th Cir. 2016) (quoting Jackson v.

                                  28   City and County of San Francisco, 746 F.3d 953, 961 (9th Cir. 2014)). “A law that implicates the
                                                                                         10
                                         Case
                                       Case   4:20-cv-02180-JST Document
                                            1:20-cv-10701-DPW    Document108-1
                                                                          61 Filed  06/02/20
                                                                                Filed 06/05/20Page 1111
                                                                                                Page  of of
                                                                                                         3434




                                   1   core of the Second Amendment right and severely burdens that right warrants strict scrutiny.

                                   2   Otherwise, intermediate scrutiny is appropriate.” Id. (internal citation omitted). This Court is

                                   3   bound by Ninth Circuit precedent.

                                   4           Defendants, meanwhile, urge the Court to review the Order under the “deferential

                                   5   standards for emergency directives.”6 ECF No. 46 at 13-15. They rely on Jacobson v.

                                   6   Massachusetts, 197 U.S. 11 (1905), in which the Supreme Court upheld a mandatory vaccination

                                   7   law imposed by the Cambridge, Massachusetts board of health during the midst of a smallpox

                                   8   epidemic. The Supreme Court acknowledged states’ police power to enact quarantine and public

                                   9   health laws while noting that these laws “must always yield in case of conflict with . . . any right

                                  10   which [the Constitution] gives or secures.” Id. at 25. However, “the liberty secured by the

                                  11   Constitution . . . does not import an absolute right in each person to be, at all times and in all

                                  12   circumstances, wholly freed from restraint.” Id. at 26. Evaluating a Fourteenth Amendment
Northern District of California
 United States District Court




                                  13   challenge to the vaccination law, the Court held that

                                  14                  if a statute purporting to have been enacted to protect the public
                                                      health, the public morals, or the public safety, has no real or
                                  15                  substantial relation to those objects, or is, beyond all question, a plain,
                                                      palpable invasion of rights secured by the fundamental law, it is the
                                  16                  duty of the courts to so adjudge, and thereby give effect to the
                                                      Constitution.
                                  17
                                       Id. at 31.
                                  18
                                               Given that smallpox was “prevalent and increasing” in Cambridge, the Court held that the
                                  19
                                       vaccination program had a “real or substantial relation to the protection of the public health and
                                  20
                                       the public safety.” Id. Because the law was “applicable equally to all in like condition” and
                                  21
                                       because “in every well-ordered society charged with the duty of conserving the safety of its
                                  22
                                       members the rights of the individual in respect of his liberty may at times, under the pressure of
                                  23
                                       great dangers, be subjected to such restraint, to be enforced by reasonable regulations, as the safety
                                  24
                                       of the general public may demand,” the Court concluded that mandatory vaccination could not “be
                                  25

                                  26   6
                                        Defendants also alternatively argue that the Court should apply rational basis review because the
                                  27   Order is a “neutral and generally applicable regulation[]” that only “incidentally implicates arms.”
                                       ECF No. 46 at 15. Defendants admit that this approach “has not been applied in Second
                                  28   Amendment contexts,” citing only two dissents by Ninth Circuit judges as support for applying it
                                       here. Id. at 20. The Court will not apply rational basis review.
                                                                                        11
                                         Case
                                       Case   4:20-cv-02180-JST Document
                                            1:20-cv-10701-DPW    Document108-1
                                                                          61 Filed  06/02/20
                                                                                Filed 06/05/20Page 1212
                                                                                                Page  of of
                                                                                                         3434




                                   1   affirmed to be, beyond question, in palpable conflict with the Constitution.” Id. at 29-31. It noted,

                                   2   however, that

                                   3                   the police power of a state, whether exercised directly by the
                                                       legislature, or by a local body acting under its authority, may be
                                   4                   exerted in such circumstances, or by regulations so arbitrary and
                                                       oppressive in particular cases, as to justify the interference of the
                                   5                   courts to prevent wrong and oppression.
                                   6   Id. at 38.

                                   7           Although Plaintiffs attempt to dismiss Jacobson as “arcane constitutional jurisprudence,”

                                   8   ECF No. 48 at 6, the case remains alive and well – including during the present pandemic. See S.

                                   9   Bay United Pentecostal Church v. Newsom, No. 19A1044, 2020 WL 2813056, at *1 (May 29,

                                  10   2020) (mem.) (Roberts, C.J., concurring) (citing Jacobson in denying injunctive relief regarding

                                  11   California’s COVID-19-related restrictions on religious gatherings). Two circuits have recently

                                  12   held that district courts erred by not using Jacobson to evaluate pandemic-related restrictions on
Northern District of California
 United States District Court




                                  13   constitutional rights. See In re Abbott, 954 F.3d 772, 785 (5th Cir. 2020) (evaluating temporary

                                  14   restraining order on Texas pandemic restrictions as they related to abortion); In re Rutledge, 956

                                  15   F.3d 1018, 1028 (8th Cir. Apr. 16, 2020) (same as to Arkansas restrictions). In Abbott, the Fifth

                                  16   Circuit referred to Jacobson as “the controlling Supreme Court precedent that squarely governs

                                  17   judicial review of rights-challenges to emergency public health measures.” 954 F.3d at 785. Two

                                  18   other circuits have endorsed approaches that combine Jacobson with the legal framework

                                  19   particular to the right in question. See Robinson v. Marshall, No. 2:19-cv-365-MHT, 2020 WL

                                  20   1847128, at *8 (M.D. Ala. Apr. 12, 2020), denying stay pending appeal, Robinson v. Att’y Gen.,

                                  21   No. 20-11401-B, 2020 WL 1952370 (11th Cir. Apr. 23, 2020) (regarding Alabama’s COVID-19

                                  22   restrictions on abortion); Adams & Boyle, P.C. v. Slatery, 956 F.3d 913, 925-26 (6th Cir. 2020)

                                  23   (regarding Tennessee’s COVID-19 restrictions on abortion). And while the Ninth Circuit has not

                                  24   yet announced a rule, district courts within the circuit have relied on Jacobson to evaluate the

                                  25   burdens that California and Arizona’s pandemic orders have placed on religious exercise and

                                  26   travel. See McGhee v. City of Flagstaff, No. CV-20-08081-PCT-GMS, 2020 WL 2308479, at *5

                                  27   (D. Ariz. May 8, 2020); Cross Culture Christian Ctr. v. Newsom, No. 2:20-cv-00832-JAM-CKD,

                                  28   2020 WL 2121111, at *3-4 (E.D. Cal. May 5, 2020); Gish v. Newsom, No. EDCV 20-755 JGB
                                                                                        12
                                         Case
                                       Case   4:20-cv-02180-JST Document
                                            1:20-cv-10701-DPW    Document108-1
                                                                          61 Filed  06/02/20
                                                                                Filed 06/05/20Page 1313
                                                                                                Page  of of
                                                                                                         3434




                                   1   (KKx), 2020 WL 1979970, at *5 (C.D. Cal. Apr. 23, 2020).

                                   2          Plaintiffs also seek to distinguish Jacobson by characterizing the case as “bottomed on a

                                   3   substantial degree of legislative deference to which Defendants’ Orders and enforcement practices

                                   4   are simply not entitled.” ECF No. 48 at 8. This argument misrepresents the case. At issue in

                                   5   Jacobson were two laws: (1) a state statute providing that “the board of health of a city or town, if,

                                   6   in its opinion, it is necessary for the public health or safety, shall require and enforce the

                                   7   vaccination and revaccination of all the inhabitants thereof . . . ,” and (2) a Cambridge board of

                                   8   health regulation mandating vaccination to combat the smallpox outbreak. Jacobson, 197 U.S. at

                                   9   12. While the Jacobson plaintiff challenged only the state statute, the Court considered the

                                  10   interplay of state and local power in setting a deferential standard:

                                  11                  According to settled principles, the police power of a state must be
                                                      held to embrace, at least, such reasonable regulations established
                                  12                  directly by legislative enactment as will protect the public health and
Northern District of California
 United States District Court




                                                      the public safety. . . . It is equally true that the state may invest local
                                  13                  bodies called into existence for purposes of local administration with
                                                      authority in some appropriate way to safeguard the public health and
                                  14                  the public safety.
                                  15   Id. at 25 (internal citations omitted). The Court further held that “surely it was appropriate for the

                                  16   legislature to refer” the question of when to impose mandatory vaccination “to a board of health

                                  17   composed of persons residing in the locality affected, and appointed, presumably, because of their

                                  18   fitness to determine such questions.” Id. at 27.

                                  19          We find ourselves in much the same situation here. The Order in this case was imposed by

                                  20   Alameda County’s health officer, pursuant to authority granted to her by the California Health and

                                  21   Safety Code. See ECF No. 46 at 9; Cal. Health & Safety Code § 101040 (“The local health officer

                                  22   may take any preventive measure that may be necessary to protect and preserve the public health

                                  23   from any public health hazard during any ‘state of war emergency,’ ‘state of emergency,’ or ‘local

                                  24   emergency,’ as defined by Section 8558 of the Government Code, within his or her jurisdiction.”);

                                  25   id. §§ 101085, 120175. Accordingly, the rationale in Jacobson applies with equal force here as it

                                  26   did there.

                                  27          The Court need not decide whether Jacobson or the Ninth Circuit’s Second Amendment

                                  28   framework applies here because, as explained below, the Court concludes that the Order survives
                                                                                          13
                                         Case
                                       Case   4:20-cv-02180-JST Document
                                            1:20-cv-10701-DPW    Document108-1
                                                                          61 Filed  06/02/20
                                                                                Filed 06/05/20Page 1414
                                                                                                Page  of of
                                                                                                         3434




                                   1   review under either test.7 See Robinson, 2020 WL 1847128, at *8 (“The court need not decide

                                   2   which legal framework applies, and instead assumes that they can and should be applied together

                                   3   in these circumstances.”).

                                   4                          b.      Jacobson Standard
                                   5          Under Jacobson, an emergency “statute purporting to have been enacted to protect the

                                   6   public health, the public morals, or the public safety” must yield to a fundamental right if it “has

                                   7   no real or substantial relation to those objects, or is, beyond all question, a plain, palpable

                                   8   invasion” of the right. 197 U.S. at 31.

                                   9          Defendants argue that the Order substantially relates to “their objectives – minimizing

                                  10   COVID-19 transmission rates and conserving healthcare resources – by limiting the number and

                                  11   types of organizations that can expose their employees, customers, and business partners to

                                  12   infection.” ECF No. 46 at 14. In support, they submit a declaration from Dr. Erica Pan, the
Northern District of California
 United States District Court




                                  13   Interim Health Officer for the Alameda County Public Health Department, explaining that the goal

                                  14   of such orders is:

                                  15                  to lower the number of total people who become sick and to save lives
                                                      by slowing the spread of the coronavirus in order to ensure that
                                  16                  communities have enough space and resources in their hospitals for
                                                      people who develop severe illness. Sheltering in place is proven to
                                  17                  slow the spread of the virus if everyone decreases the number of
                                                      people with whom they come in contact because it decreases the
                                  18                  number who might get sick from someone who is infected.
                                  19   ECF No. 46-6 ¶ 12. Dr. Pan states that her decision to issue the Order “was based on evidence of

                                  20   the rapidly increasing case rate of COVID-19 within Alameda County and surrounding Bay Area

                                  21   counties and scientific evidence and best practices regarding the most effective approaches to slow

                                  22   the transmission of COVID-19,” id. ¶ 14, and that it is informed by “consideration of guidance

                                  23   from the Centers for Disease Control and Prevention, the California Department of Public Health,

                                  24   and other public health officials throughout the United States and around the world,” id. ¶ 10.

                                  25

                                  26   7
                                         Jacobson, which involved a Fourteenth Amendment claim, appears to apply to all constitutional
                                  27   claims. Defendants do not argue, however, that Jacobson should govern Plaintiffs’ due process
                                       claim. Because the Court finds that Plaintiffs have not demonstrated a likelihood of success on the
                                  28   merits of that claim under the traditional due process framework, the Court need not consider
                                       whether the claim would also be precluded under Jacobson.
                                                                                         14
                                         Case
                                       Case   4:20-cv-02180-JST Document
                                            1:20-cv-10701-DPW    Document108-1
                                                                          61 Filed  06/02/20
                                                                                Filed 06/05/20Page 1515
                                                                                                Page  of of
                                                                                                         3434




                                   1   Addressing the need for the additional restrictions contained in the March 31 Order as well as the

                                   2   effectiveness of shelter-in-place orders, Dr. Pan states:

                                   3                   The need for the March 31 orders could not be starker. When I and
                                                       the other Bay Area health officers issued shelter-in-place orders on
                                   4                   March 31, 2020, the public health emergency had substantially
                                                       worsened since our March 16, 2020 shelter-in-place orders, with a
                                   5                   significant escalation in the number of positive cases,
                                                       hospitalizations, and deaths, and a corresponding increasing strain on
                                   6                   health care resources. At the same time, evidence suggested that the
                                                       restrictions on mobility and social distancing requirements imposed
                                   7                   by the prior orders were slowing the rate of increase in community
                                                       transmission and confirmed cases by limiting interactions among
                                   8                   people, consistent with scientific evidence of the efficacy of similar
                                                       measures in other parts of the country and world.
                                   9
                                       Id. ¶ 17.
                                  10
                                               Defendants also submit a declaration from Dr. George W. Rutherford, an epidemiologist
                                  11
                                       who is leading a COVID-19 contact tracing program in San Francisco at the request of the city’s
                                  12
Northern District of California




                                       Department of Public Health. ECF No. 46-7. Dr. Rutherford states that because “[t]he
 United States District Court




                                  13
                                       effectiveness of containment measures depends not only on how soon they are enacted but how
                                  14
                                       strict they are[,] . . . [e]xceptions must be narrowly defined because each exception increases the
                                  15
                                       risks of community transmission.” Id. ¶ 11. Dr. Rutherford also provides empirical evidence of
                                  16
                                       the success of shelter-in-place orders in reducing the transmission of COVID-19 in Italy, as well
                                  17
                                       as comparisons of United States jurisdictions showing that earlier implementation of shelter-in-
                                  18
                                       place has led to a slower spread of the disease. Id. ¶¶ 9, 17-18.
                                  19
                                               Plaintiffs dispute neither the need for the Order nor whether the Order has a real or
                                  20
                                       substantial relationship to the legitimate public health goal of reducing COVID-19 transmission
                                  21
                                       and preserving health care resources, and the Court easily concludes that the Order bears such a
                                  22
                                       relationship to this goal. See Rutledge, 956 F.3d at 1029 (“On the record before us, the State’s
                                  23
                                       interest in conserving PPE resources and limiting social contact among patients, healthcare
                                  24
                                       providers, and other staff is clearly and directly related to public health during this crisis.”);
                                  25
                                       Abbott, 954 F.3d at 787 (“In sum, it cannot be maintained on the record before us that GA-09
                                  26
                                       bears ‘no real or substantial relation’ to the state’s goal of protecting public health in the face of
                                  27
                                       the COVID-19 pandemic.”) (quoting Jacobson, 197 U.S. at 31).
                                  28
                                                                                          15
                                         Case
                                       Case   4:20-cv-02180-JST Document
                                            1:20-cv-10701-DPW    Document108-1
                                                                          61 Filed  06/02/20
                                                                                Filed 06/05/20Page 1616
                                                                                                Page  of of
                                                                                                         3434




                                   1              The Court next turns to whether the Order effects a “plain, palpable invasion” of Plaintiffs’

                                   2   Second Amendment rights. See Jacobson, 197 U.S. at 31. Defendants argue that the Order is not

                                   3   “‘beyond question’ arbitrary or unreasonable, as [it was] drawn neutrally, appl[ies] temporarily,

                                   4   and reasonably make[s] limited exceptions only for businesses that support the basic needs of

                                   5   residents.” ECF No. 46 at 14 (citing Jacobson, 197 U.S. at 31). Plaintiffs focus their Jacobson

                                   6   argument on why that standard does not apply but make no argument as to why it is not met here.

                                   7   While the Court has found no authority applying Jacobson in the Second Amendment context, it

                                   8   sees significant overlap between the “plain, palpable invasion” prohibited by Jacobson and the

                                   9   “complete prohibition” on the Second Amendment right that Heller deemed categorically

                                  10   unconstitutional. See Heller, 554 U.S. at 629. It will thus consider whether the Order effects such

                                  11   a prohibition in order to determine whether it can be upheld under Jacobson.

                                  12              “[T]he Second Amendment protects the right to possess a handgun in the home for the
Northern District of California
 United States District Court




                                  13   purpose of self-defense.” McDonald, 561 U.S. at 791 (citing Heller, 554 U.S. at 635); see also id.

                                  14   (Second Amendment right incorporated to the states via the Fourteenth Amendment). Moreover,

                                  15   the right is not limited to possession; the Ninth Circuit has observed that “the core Second

                                  16   Amendment right to keep and bear arms for self-defense ‘wouldn’t mean much’ without the ability

                                  17   to acquire arms.” Teixeira v. County of Alameda, 873 F.3d 670, 677 (9th Cir. 2017) (en banc)

                                  18   (quoting Ezell v. City of Chicago, 651 F.3d 684, 704 (7th Cir. 2011)). While Teixeira did not

                                  19   “define the precise scope of any such acquisition right under the Second Amendment,” it made

                                  20   clear that such a right exists. Id. at 678; see also Pena v. Lindley, 898 F.3d 969, 976 (9th Cir.

                                  21   2018), petition for cert. filed, No. 18-843 (Dec. 28, 2018) (“bypass[ing] the constitutional obstacle

                                  22   course of defining the parameters of the Second Amendment’s individual right in the context of

                                  23   commercial sales”). Teixera likewise confirms that the Second Amendment right extends to

                                  24   “maintaining proficiency in firearms use.” 873 F.3d at 677; see also Ezell, 651 F.3d at 711

                                  25   (remanding with instructions to preliminarily enjoin ordinance prohibiting firing ranges in city

                                  26   limits).

                                  27              Plaintiffs argue that “the effect of Defendants’ expansive Orders and actions, among other

                                  28   restrictions,” is an absolute firearm ban of the kind rejected in Heller. ECF No. 20-1 at 18. They
                                                                                           16
                                         Case
                                       Case   4:20-cv-02180-JST Document
                                            1:20-cv-10701-DPW    Document108-1
                                                                          61 Filed  06/02/20
                                                                                Filed 06/05/20Page 1717
                                                                                                Page  of of
                                                                                                         3434




                                   1   contend that, “[d]ue to the ever-expanding nature of the laws regulating firearm transfers, in-

                                   2   person visits to gun stores and retailers are the only legal means for ordinary, law-abiding citizens

                                   3   to acquire and purchase” firearms and ammunition within California. Id. at 18-19. These laws

                                   4   include requirements that all firearm transfers be processed through licensed dealers, Cal. Penal

                                   5   Code § 27545; all ammunition transactions be made through licensed vendors in face-to-face

                                   6   transfers, id. § 30312; and firearm and ammunition retailers initiate background checks at the point

                                   7   of transfer, collect various information from the buyer, and require the buyer to perform a safe

                                   8   handling demonstration, id. §§ 28200; id. §§ 28150 et seq; id. § 26850. As a result of these

                                   9   regulations, Plaintiffs allege, firearm purchases “cannot be done remotely as many other, non-

                                  10   firearm online retailers are able to do.” Id. at 19 (citing firearm delivery requirements at Cal.

                                  11   Penal Code § 27540).

                                  12          Defendants argue that because the May 18 Order allows for curbside pickup and delivery
Northern District of California
 United States District Court




                                  13   of firearms, it makes it less convenient for Plaintiffs to exercise their right to acquire firearms

                                  14   rather than eliminating the right all together. ECF No. 55 at 2. As discussed in the mootness

                                  15   section above, see supra IV.A., it is far from clear that curbside pickup and delivery of firearms is

                                  16   permitted under California law. Accordingly, the Court will treat the Order as barring most

                                  17   individuals in Alameda County from purchasing firearms. Because it is undisputed that outdoor

                                  18   shooting ranges have been permitted to operate in all Defendant Counties since the April 29

                                  19   Orders, however, any infringement on the right to maintain proficiency with firearms is clearly not

                                  20   categorical.

                                  21          As to the prohibition on in-store sales of firearms and ammunition, Defendants argue that

                                  22   the Order’s “temporal limits make any categorical analysis inappropriate.” ECF No. 46 at 22.

                                  23   Defendants also emphasize certain exceptions to California’s requirement that licensed dealers

                                  24   participate in firearms transactions. Id. at 23. For example, firearms may be transferred between

                                  25   family members, presuming the acquirer has a valid FSC, see Cal. Penal Code § 27875; loaned

                                  26   between family members for 30 days, presuming the lendee has a valid FSC, see id. § 27880;

                                  27   loaned for use at the lender’s residence, see id. § 27881; and loaned for three days if the lender “is

                                  28
                                                                                          17
                                         Case
                                       Case   4:20-cv-02180-JST Document
                                            1:20-cv-10701-DPW    Document108-1
                                                                          61 Filed  06/02/20
                                                                                Filed 06/05/20Page 1818
                                                                                                Page  of of
                                                                                                         3434




                                   1   at all times within the presence of the person being loaned the firearm,” see id. § 27885.8

                                   2          Defendants also make a brief argument that Individual Plaintiffs do not have standing

                                   3   because the Order “only limit[s] arms-related commerce: the ability to acquire new weapons, more

                                   4   ammunition, and to target-shoot at commercial facilities,” and “[n]one of the individual Plaintiffs

                                   5   claims he or she did not already own guns and ammunition before the Health Orders issued, and

                                   6   none of their organizational counterparts claim their members are so situated either.” ECF No. 46

                                   7   at 23-24. Because “there is no evidence that any of these Plaintiffs has been deprived – even

                                   8   temporarily – of the core Second Amendment right to self-defense,” Defendants argue, Plaintiffs

                                   9   lack standing “to argue that [the Order] would be unconstitutional if applied to third parties in

                                  10   hypothetical situations.” Id. at 24 (quoting Cty. Ct. of Ulster Cty., N.Y. v. Allen, 442 U.S. 140, 155

                                  11   (1979)).

                                  12          This argument is unpersuasive. For one thing, Defendants cite no authority for the
Northern District of California
 United States District Court




                                  13   proposition that the Heller right is limited to a single firearm. Moreover, the Ninth Circuit has

                                  14   observed that “permitting an overall ban on gun sales ‘would be untenable under Heller’ because a

                                  15   total prohibition would severely limit the ability of citizens to acquire firearms.” Teixeira, 873

                                  16   F.3d at 688 (quoting United States v. Marzzarella, 614 F.3d 85, 92 n.8 (3d Cir. 2010)) (emphasis

                                  17   in original). The Teixeira court also did not discuss whether the constitutionality of such a

                                  18   prohibition would differ based on whether particular would-be purchasers already owned firearms.

                                  19   The Court will not impose a previously unannounced limitation on the Heller right, especially

                                  20   when the issue has not been directly raised or briefed. The Court holds that Individual Plaintiffs

                                  21   who reside in Alameda County do have standing to challenge the Order. Because the only

                                  22   Retailer Plaintiffs named in the FAC are located in San Mateo, Contra Costa, and Santa Clara

                                  23   Counties, however, the Court holds that these Plaintiffs do not have standing to challenge the

                                  24

                                  25
                                       8
                                         In their reply brief, Plaintiffs mention in a footnote that they “cannot even privately transfer
                                       firearms and ammunition under State law.” ECF No. 48 at 15 n.4. Without further explanation of
                                  26   why the exceptions cited by Defendants do not apply in the current circumstances, the Court
                                       disregards this argument. See Estate of Saunders v. Comm’r, 745 F.3d 953, 962 n.8 (9th Cir.
                                  27   2014) (“Arguments raised only in footnotes, or only on reply, are generally deemed waived.”);
                                       Sanders v. Sodexo, Inc., No. 2:15-cv-00371-JAD-GWF, 2015 WL 4477697, at *5 (D. Nev. July
                                  28   20, 2015) (“Many courts will disregard arguments raised exclusively in footnotes.” (quoting Bryan
                                       Garner, The Redbook: A Manual on Legal Style 168 (3d ed. 2013))).
                                                                                           18
                                         Case
                                       Case   4:20-cv-02180-JST Document
                                            1:20-cv-10701-DPW    Document108-1
                                                                          61 Filed  06/02/20
                                                                                Filed 06/05/20Page 1919
                                                                                                Page  of of
                                                                                                         3434




                                   1   Alameda County Order.

                                   2          Turning to the merits of Plaintiffs’ argument, the Court concludes that the Order is not the

                                   3   equivalent of the handgun ban in Heller. The District of Columbia made it a crime to carry an

                                   4   unregistered firearm and prohibited the registration of handguns, thus “totally ban[ning] handgun

                                   5   possession in the home.” Heller, 554 U.S. at 574-75. By contrast, the Order in this case

                                   6   effectively bans most residents of Alameda County from purchasing handguns for the limited

                                   7   duration of the Order. Plaintiffs argue that the Court should treat the ban as permanent given that

                                   8   the latest Order “ha[s] no end date and can be renewed and revised infinitum per [its] own terms.”

                                   9   ECF No. 54 at 4. But Alameda County’s May 18 Order imposes clear and well-defined criteria

                                  10   for its termination, requiring the County’s health officer to “continually review whether

                                  11   modifications to the Order are warranted” based on progress on certain enumerated, empirical

                                  12   “COVID-19 Indicators.” May 18 Order ¶ 11. It was review of these indicators that prompted the
Northern District of California
 United States District Court




                                  13   Counties to revise their Orders to allow for certain outdoor activities as well as curbside pickup

                                  14   and delivery of retail items. Id. Plaintiffs have presented no reason to believe that the remaining

                                  15   restrictions will be kept in place long term. Indeed, the recent decisions by the Santa Clara, San

                                  16   Mateo, and Contra Costa Defendants to permit in-store retail sales, including of firearms and

                                  17   ammunition, is strong evidence of the temporally limited nature of the Order. Because this short-

                                  18   term restriction falls short of the permanent ban in Heller, it is not “unconstitutional under any

                                  19   level of scrutiny.” Silvester, 843 F.3d at 821.

                                  20          The same reasoning leads the Court to conclude that the Order does not effect a “plain,

                                  21   palpable invasion” of Plaintiffs’ Second Amendment rights. This conclusion is supported by the

                                  22   fact that the Order, like the vaccination law in Jacobson and unlike the handgun ban in Heller, is

                                  23   facially neutral. Apart from a reference to “shooting and archery ranges” as an example of

                                  24   recreational facilities that were forced to close by the early Orders, see Mar. 31 Order ¶ 13.a.iii.3.,9

                                  25

                                  26   9
                                         This Order sweeps broadly to include “shared facilities for [any] recreational activities outside of
                                       residences, including, but not limited to, golf courses, tennis and pickle ball courts, rock parks,
                                  27   climbing walls, pools, spas, shooting and archery ranges, gyms, disc golf, and basketball courts.”
                                       Id. Moreover, outdoor shooting ranges have, along with other outdoor recreational facilities, been
                                  28
                                       permitted to reopen starting with the April 29 Orders. See supra, 7 n.5.
                                                                                         19
                                         Case
                                       Case   4:20-cv-02180-JST Document
                                            1:20-cv-10701-DPW    Document108-1
                                                                          61 Filed  06/02/20
                                                                                Filed 06/05/20Page 2020
                                                                                                Page  of of
                                                                                                         3434




                                   1   none of the Orders have mentioned firearms. While Plaintiffs provide examples of the Orders

                                   2   being enforced against firearms retailers, see ECF No. 20-1 at 10-12, 14, they do not argue that the

                                   3   Orders are being selectively enforced, i.e., that other non-exempt businesses are not also being

                                   4   forced to close. Plaintiffs make a passing reference to “Defendants’ motivations,” but offer in

                                   5   support only a statement attributed to the mayor of San Jose: “We are having panic buying right

                                   6   now for food. The one thing we cannot have is panic buying of guns.” ECF No. 20-1 at 25; ECF

                                   7   No. 20-2 at 56. The mayor’s statement postdates the issuance of the Orders and was not made by

                                   8   a decision-maker in any of the four Counties – much less the County that remains a Defendant in

                                   9   this case – and so provides no basis to question Defendants’ motivations. Nor does it undermine

                                  10   the facial neutrality of the Orders.

                                  11          Courts applying Jacobson to other COVID-19 restrictions have found that facial neutrality

                                  12   weighed in favor of upholding them. See Abbott, 954 F.3d at 789 (holding that postponement of
Northern District of California
 United States District Court




                                  13   all non-essential medical procedures was not an “outright ban” on pre-viability abortion partly

                                  14   because it “applie[d] to ‘all surgeries and procedures’” and did “not single out abortion”) (internal

                                  15   quotation omitted); Rutledge, 956 F.3d at 1030 (agreeing with Abbott that facially neutral

                                  16   postponement of non-essential medical procedures “does not constitute anything like an ‘outright

                                  17   ban’ on pre-viability abortion”) (quoting Abbott, 954 F.3d at 789); compare First Baptist Church

                                  18   v. Kelly, No. 20-1102-JWB, 2020 WL 1910021, at *5-6 (D. Kan. Apr. 18, 2020) (declining to

                                  19   apply Jacobson in part because Kansas’s orders “expressly purport to restrict in-person religious

                                  20   assembly by more than ten congregants” and are thus “not facially neutral”).

                                  21          For these reasons, the Court concludes that the Order cannot “be affirmed to be, beyond

                                  22   question, in palpable conflict with” the Second Amendment. See Jacobson, 197 U.S. at 29-31.

                                  23   Plaintiffs have thus failed to demonstrate a likelihood of success on their Second Amendment

                                  24   claim under Jacobson.

                                  25                          c.      Second Amendment Standard
                                  26          “To evaluate post-Heller Second Amendment claims, the Ninth Circuit, consistent with the

                                  27   majority of our sister circuits, employs a two-prong test: (1) the court ‘asks whether the challenged

                                  28   law burdens conduct protected by the Second Amendment’; and (2) if so, what level of scrutiny
                                                                                        20
                                         Case
                                       Case   4:20-cv-02180-JST Document
                                            1:20-cv-10701-DPW    Document108-1
                                                                          61 Filed  06/02/20
                                                                                Filed 06/05/20Page 2121
                                                                                                Page  of of
                                                                                                         3434




                                   1   should be applied.’” Fyock, 779 F.3d at 996 (quoting Chovan, 735 F.3d at 1136).

                                   2                                  i.     Burden on Conduct Protected by Second Amendment
                                   3          Defendants argue that Individual and Retailer Plaintiffs’ claims fail at step one of the

                                   4   Chovan test because “the Constitution does not confer a freestanding right on commercial

                                   5   proprietors to sell firearms.” ECF No. 46 at 21 (quoting Teixeira, 873 F.3d at 673). But

                                   6   Plaintiffs’ complaint is premised on the right to acquire firearms, not sell them. See FAC ¶ 130

                                   7   (alleging that the Orders “stand as a bar on firearms acquisition, ownership, and proficiency

                                   8   training at shooting ranges, and thus amount to a categorical ban on and infringement of the right

                                   9   to keep and bear arms”). Teixeira confirms that this right, as well as the right to “maintain[]

                                  10   proficiency in firearms use,” falls within the Second Amendment’s protections and that both

                                  11   individuals and retailers have standing to challenge regulations that burden their or their

                                  12   customers’ “right to acquire arms.” 873 F.3d at 677-78.
Northern District of California
 United States District Court




                                  13          Even if the Ninth Circuit had not already established these baseline protections, the Court

                                  14   would follow the “‘well-trodden and judicious course’ of assuming that the Second Amendment

                                  15   applies and analyzing the regulation under the appropriate level of scrutiny.” Brandy v.

                                  16   Villanueva, No. 10-cv-2874-AB (SKx), ECF No. 29 (C.D. Cal. Apr. 6, 2020) (quoting Pena, 898

                                  17   F.3d at 976).

                                  18                                  ii.    Level of Scrutiny
                                  19          “The appropriate level of scrutiny for laws that burden conduct protected by the Second

                                  20   Amendment ‘depend[s] on (1) how close the law comes to the core of the Second Amendment

                                  21   right and (2) the severity of the law’s burden on the right.’” Lynch, 835 F.3d at 1092 (quoting

                                  22   Chovan, 735 F.3d at 1138). A regulation “implicates the core” of the Second Amendment right

                                  23   when it “applies to law-abiding citizens, and imposes restrictions on the use of handguns within

                                  24   the home.” Jackson, 746 F.3d at 963. In Lynch, the Ninth Circuit held that federal statutes,

                                  25   regulation, and guidance that prevented the plaintiff from purchasing a gun based on her state

                                  26   medical marijuana registry card “burden[ed] the core of [plaintiff’s] Second Amendment right

                                  27   because they prevent[ed] her from purchasing a firearm under certain circumstances and thereby

                                  28   impede[d] her right to use arms to defend her ‘hearth and home.’” 835 F.3d at 1092 (quoting
                                                                                        21
                                         Case
                                       Case   4:20-cv-02180-JST Document
                                            1:20-cv-10701-DPW    Document108-1
                                                                          61 Filed  06/02/20
                                                                                Filed 06/05/20Page 2222
                                                                                                Page  of of
                                                                                                         3434




                                   1   Jackson, 746 F.3d at 961). In this case, the Order applies to all residents of Alameda County,

                                   2   “law-abiding” or not, and prevents them from purchasing firearms for as long as it is in place.

                                   3   Because the Order “impede[s Plaintiffs’] right to use arms to defend [their] ‘hearth and home,’”

                                   4   see id., it burdens the core Second Amendment right.

                                   5          The Court now turns to the severity of that burden. In the Ninth Circuit, “laws which

                                   6   regulate only the ‘manner in which persons may exercise their Second Amendment rights’ are less

                                   7   burdensome than those which bar firearm possession completely.” Jackson, 746 F.3d at 961

                                   8   (quoting Chovan, 735 F.3d at 1138). “Similarly, firearm regulations which leave open alternative

                                   9   channels for self-defense are less likely to place a severe burden on the Second Amendment right

                                  10   than those which do not.” Id.

                                  11          Because the Order regulates the purchase and sale of firearms rather than barring their

                                  12   “possession completely,” Jackson, 746 F.3d at 961, it constitutes a restriction on the manner in
Northern District of California
 United States District Court




                                  13   which Plaintiffs may exercise their Second Amendment rights. In this way, it is similar to the ten-

                                  14   day waiting period upheld in Silvester, which did not “prevent any individuals from owning a

                                  15   firearm” but rather delayed their purchases. 843 F.3d at 827. Because there is “nothing new in

                                  16   having to wait for the delivery of a weapon,” the Ninth Circuit held that the waiting period did not

                                  17   place a substantial burden on a Second Amendment right. Id. See also Nat’l Rifle Ass’n of Am.,

                                  18   Inc. v. Bureau of Alcohol, Tobacco, Firearms, & Explosives, 700 F.3d 185, 207 (5th Cir. 2012)

                                  19   (holding that the “temporary nature” of a burden imposed by a law prohibiting 18- to 20-year-olds

                                  20   from purchasing handguns “reduce[d] its severity,” as those subject to it would “soon grow up and

                                  21   out of its reach”). To be sure, the delay here – at least two-and-a-half months from the date of this

                                  22   order – is significantly longer than the ten days upheld in Silvester. But Plaintiffs cite no authority

                                  23   concerning nor provide any guidance as to how the Court might determine how long a delay

                                  24   would constitute a severe burden on the acquisition right.

                                  25          Pushing the other way is the fact that, unlike the regulations in Lynch, the Order does not

                                  26   “leave open alternative channels for self-defense.” See Jackson, 746 F.3d at 961. Lynch held that

                                  27   the restrictions at issue barred “only the sale of firearms to [plaintiff] – not her possession of

                                  28   firearms.” 835 F.3d at 1093. As in this case, the plaintiff “could have amassed legal firearms
                                                                                          22
                                         Case
                                       Case   4:20-cv-02180-JST Document
                                            1:20-cv-10701-DPW    Document108-1
                                                                          61 Filed  06/02/20
                                                                                Filed 06/05/20Page 2323
                                                                                                Page  of of
                                                                                                         3434




                                   1   before acquiring a [marijuana] registry card, and [the restrictions] would not impede her right to

                                   2   keep her firearms or to use them to protect herself and her home.” Id. Unlike in this case,

                                   3   however, plaintiff there could also “acquire firearms and exercise her right to self-defense at any

                                   4   time by surrendering her registry card.” Id. See also Chovan, 735 F.3d at 1138 (finding that

                                   5   burden of lifetime ban on firearm possession by persons convicted of domestic violence

                                   6   misdemeanors was “lightened” by exemptions for “those with expunged, pardoned, or set-aside

                                   7   convictions, or those who have had their civil rights restored”); United States v. Torres, 911 F.3d

                                   8   1253, 1263 (9th Cir. 2019) (holding that ban on firearm possession by undocumented immigrants

                                   9   was “tempered” because an undocumented immigrant seeking to obtain a firearm “may remove

                                  10   himself from the prohibition by acquiring lawful immigration status”). At least while the Order is

                                  11   in effect, Plaintiffs here have no similar way of reacquiring the means to purchase firearms

                                  12   lawfully – i.e., they cannot take any action that would allow them to “exercise [their] right to self-
Northern District of California
 United States District Court




                                  13   defense at any time.” Lynch, 835 F.3d at 1093.10

                                  14          Defendants attempt to characterize the Order’s restrictions on firearm acquisition as “not

                                  15   absolute,” see ECF No. 46 at 23, but the exceptions they cite do not allow for full exercise of

                                  16   Second Amendment rights. The ability to borrow someone else’s gun for use at their residence or

                                  17   for three days if accompanied by the lender, see Cal. Penal Code §§ 27881, 27885, for example, is

                                  18   of little use to someone who wishes to keep a gun in her own home for the purpose of self-

                                  19   defense. And while California law does allow firearm transfers between family members that do

                                  20   not require visiting a retailer, see id. §§ 27875, 27880, it goes without saying that not all residents

                                  21   have family members who could loan or sell them a firearm, or have the FSC required to benefit

                                  22   from such a transfer. For someone who does not already have a functioning firearm at home, the

                                  23   Order makes it virtually impossible to exercise the Heller right for as long as it is in force.

                                  24          Plaintiffs argue that this burden merits strict scrutiny, but they cite no case in which the

                                  25   Ninth Circuit – or any other circuit – has applied anything but intermediate scrutiny to a law that

                                  26

                                  27   10
                                         The Court notes that, given that the current Order allows outdoor shooting ranges to operate, it
                                  28   leaves ample opportunity to maintain proficiency in firearms use and thus any remaining burden
                                       on this right is insubstantial.
                                                                                        23
                                         Case
                                       Case   4:20-cv-02180-JST Document
                                            1:20-cv-10701-DPW    Document108-1
                                                                          61 Filed  06/02/20
                                                                                Filed 06/05/20Page 2424
                                                                                                Page  of of
                                                                                                         3434




                                   1   burdens a Second Amendment right. Presumably, this is because “[t]here is . . . near unanimity in

                                   2   the post-Heller case law that when considering regulations that fall within the scope of the Second

                                   3   Amendment, intermediate scrutiny is appropriate.” Silvester, 843 F.3d at 823. The only case

                                   4   Plaintiffs cite that applies strict scrutiny to a firearm regulation is Bateman v. Perdue, 881 F. Supp.

                                   5   2d 709 (E.D.N.C. 2012), in which the district court held unconstitutional various North Carolina

                                   6   statutes restricting the possession, sale, and transport of firearms during declared states of

                                   7   emergency. The court applied strict scrutiny because, “[w]hile the bans imposed pursuant to these

                                   8   statutes may be limited in duration, it cannot be overlooked that the statutes strip peaceable, law

                                   9   abiding citizens of the right to arm themselves in defense of hearth and home, striking at the very

                                  10   core of the Second Amendment.” Id. at 716. The Court is not persuaded that Bateman applies

                                  11   here.

                                  12           The Court first notes that Bateman does not cite Jacobson, likely because the defendants
Northern District of California
 United States District Court




                                  13   did not raise it. See Bateman v. Perdue, No. 5:10-cv-265, ECF Nos. 54 (Dec. 15, 2010), 61 (Dec.

                                  14   16, 2010), 64 (Dec. 16, 2010), 73 (Jan. 10, 2011). Thus, the Bateman court had no occasion to

                                  15   determine whether the Jacobson framework applied. Also, the restrictions at issue in Bateman

                                  16   were more onerous than that at issue here, because they were certain to recur – and recur

                                  17   frequently. Bateman, 881 F. Supp. 2d at 711 (“Due to natural disasters and severe weather, states

                                  18   of emergency are declared with some frequency in North Carolina.”); see also id. (stating that the

                                  19   governor issued four statewide and one county-specific emergency declaration in 2010 alone, in

                                  20   addition to states of emergency declared by local officials). By contrast, the instant Order was

                                  21   drafted to address the once-in-a-generation circumstances presented by the current pandemic and

                                  22   not be reused for future emergencies. Finally, the Bateman court did not explain how it arrived at

                                  23   its conclusion, and its language would seem to suggest that strict scrutiny applies to any firearms

                                  24   regulation. That is not the law. Thus, without deciding the level of scrutiny this Court would

                                  25   apply if faced with the facts in Bateman, the Court finds that Bateman is not helpful.

                                  26           Weighing these considerations, the Court concludes that intermediate scrutiny is

                                  27   appropriate. Without question, the Order burdens the core Second Amendment right “to possess a

                                  28   handgun in the home for the purpose of self-defense.” McDonald, 561 U.S. at 791 (citing Heller,
                                                                                         24
                                         Case
                                       Case   4:20-cv-02180-JST Document
                                            1:20-cv-10701-DPW    Document108-1
                                                                          61 Filed  06/02/20
                                                                                Filed 06/05/20Page 2525
                                                                                                Page  of of
                                                                                                         3434




                                   1   554 U.S. at 635). Given the temporary nature of this burden, however, and the fact that “[t]he case

                                   2   law in our circuit and our sister circuits . . . clearly favors the application of intermediate scrutiny

                                   3   in evaluating the constitutionality of firearms regulations,” Silvester, 843 F.3d at 823, this burden

                                   4   is not so severe as to merit strict scrutiny. See McDougall v. County of Ventura Cal., No. 2:20-cv-

                                   5   02927-CBM-AS, ECF No. 12 at 2 (Apr. 1, 2020) (finding county closure of gun stores pursuant to

                                   6   COVID-19 stay-at-home order does not substantially burden Second Amendment right because it

                                   7   “does not specifically target handgun ownership, does not prohibit the ownership of a handgun

                                   8   outright, and is temporary”). Accordingly, the Court applies intermediate scrutiny to the Order.

                                   9                                   iii.    Application of Intermediate Scrutiny
                                  10           Intermediate scrutiny is a two-step test that requires “(1) the government’s stated objective

                                  11   to be significant, substantial, or important; and (2) a reasonable fit between the challenged

                                  12   regulation and the asserted objective.” Jackson, 746 F.3d at 965 (quoting Chovan, 735 F.3d at
Northern District of California
 United States District Court




                                  13   1139). “[I]ntermediate scrutiny does not require the least restrictive means of furthering a given

                                  14   end.” Id. at 969. The government must “show only that the regulation ‘promotes a substantial

                                  15   government interest that would be achieved less effectively absent the regulation.’” Silvester, 843

                                  16   F.3d at 829 (quoting Fyock, 779 F.3d at 1000). “The test is not a strict one,” but “requires only

                                  17   that the law be ‘substantially related to the important government interest . . . .’” Id. at 827

                                  18   (quoting Jackson, 746 F.3d at 966).

                                  19           The stated objective of the Orders is “to slow the spread of COVID-19.” May 18 Order

                                  20   ¶ 2. Defendants’ second stated objective – conserving health care resources, see id.; ECF No. 46

                                  21   at 14 – follows naturally from this first goal. Plaintiffs concede that “Defendants have a legitimate

                                  22   interest in reducing the population’s exposure to COVID-19,” a pandemic that is “serious in

                                  23   nature.” ECF No. 20-1 at 6-7, 30. They argue, however, that “a governmental interest that is as

                                  24   inconsistently pursued as Defendants’ here is not and cannot be a substantial one for constitutional

                                  25   purposes.” Id. at 24. But this argument is really about fit, not interest. Defendants do not

                                  26   seriously contest that preventing the spread of a deadly global pandemic is a “significant,

                                  27   substantial, or important” government interest. See Jackson, 746 F.3d at 965 (quoting Chovan,

                                  28   735 F.3d at 1139); Brandy, No. 20-cv-02874-AB (SKx), ECF No. 29 at 5.
                                                                                          25
                                         Case
                                       Case   4:20-cv-02180-JST Document
                                            1:20-cv-10701-DPW    Document108-1
                                                                          61 Filed  06/02/20
                                                                                Filed 06/05/20Page 2626
                                                                                                Page  of of
                                                                                                         3434




                                   1          As for fit, Defendants submit declarations from public health officials and experts

                                   2   supporting their argument that the shelter-in-place order is necessary to prevent the spread of

                                   3   COVID-19. Dr. Pan, the Alameda County health officer, states that “[c]oronaviruses spread

                                   4   through the air by coughing or sneezing and close personal contact, or by touching contaminated

                                   5   objects or surfaces and then touching your mouth, nose, or eyes.” ECF No. 46-6 ¶ 8. Moreover, it

                                   6   is not possible to know who is infected, because “[s]ome people who are infected remain

                                   7   asymptomatic and spread the virus.” Id. That means that a person might be at risk for contracting

                                   8   COVID-19 if “they were in close contact (within six feet for a prolonged period of time) with a

                                   9   person confirmed to have COVID-19, for up to 48 hours before the onset of symptoms, or in

                                  10   contact with an asymptomatic carrier of the virus.” Id. Accordingly, Dr. Pan concludes that

                                  11   “[c]ompliance with social distancing guidelines is critical because people without symptoms could

                                  12   be contagious.” Id. Sheltering in place, which is “more rigorous than social distancing,” id. ¶ 11,
Northern District of California
 United States District Court




                                  13   “is proven to slow the spread of the virus if everyone decreases the number of people with whom

                                  14   they come in contact because it decreases the number who might get sick from someone who is

                                  15   infected,” id. ¶ 12. The “restrictions on mobility and social distancing requirements imposed by

                                  16   the prior orders” are “slowing the rate of increase in community transmission and confirmed cases

                                  17   by limiting interactions among people, consistent with scientific evidence of the efficacy of similar

                                  18   measures in other parts of the country and world.” Id. ¶ 17.

                                  19          Dr. Rutherford, the epidemiologist leading the COVID-19 contact tracing project, states

                                  20   that “[t]he effectiveness of containment measures depends not only on how soon they are enacted

                                  21   but how strict they are.” ECF No. 46-7 ¶ 11. “Exceptions must be narrowly defined because each

                                  22   exception increases the risks of community transmission.” Id. “Implementing social distancing

                                  23   protocols for non-essential activities and businesses lowers but does not eliminate the increased

                                  24   transmission risks those activities and businesses create.” Id. ¶ 12. Thus, for example, Alameda

                                  25   County’s March 16 Order “prohibited all public and private gatherings of any number of people

                                  26   occurring outside a household or living unit, except for the limited purposes of performing

                                  27   [e]ssential [a]ctivities, such as obtaining food and medication, visiting a health care professional,

                                  28   or obtaining products needed to maintain safety and sanitation”; “prohibited all travel, except
                                                                                         26
                                         Case
                                       Case   4:20-cv-02180-JST Document
                                            1:20-cv-10701-DPW    Document108-1
                                                                          61 Filed  06/02/20
                                                                                Filed 06/05/20Page 2727
                                                                                                Page  of of
                                                                                                         3434




                                   1   [e]ssential [t]ravel”; and required “[a]ll businesses with a facility in the County, except [e]ssential

                                   2   [b]usinesses . . . to cease all activities except certain [m]inimum [b]asic [o]perations. . . .” ECF

                                   3   No. 46-6 ¶¶ 13. This Order was issued “based on evidence of increasing occurrence of COVID-19

                                   4   within the County and throughout the Bay Area, scientific evidence and best practices regarding

                                   5   the most effective approaches to slow the transmission of communicable diseases generally and

                                   6   COVID-19 specifically, and evidence that the age, condition, and health of a significant portion of

                                   7   the population of the County places it at risk for serious health complications, including death,

                                   8   from COVID-19. ” ECF No. 46-6 at 21.

                                   9          Plaintiffs do not challenge the accuracy or credibility of this evidence. Rather, they fault

                                  10   these declarations for not offering “any explanation as to why less restrictive alternatives – like

                                  11   those used in other retail settings Defendants consider essential – cannot be applied to firearm and

                                  12   ammunition retailers, why Plaintiffs and others like them must be prevented from travelling to and
Northern District of California
 United States District Court




                                  13   from firearms retailers in other jurisdictions, or how the orders are narrowly tailored as to them.”

                                  14   ECF No. 48 at 14. The Ninth Circuit, however, does not require narrow tailoring for firearm

                                  15   regulations subject to intermediate scrutiny. See Pena, 898 F.3d at 986 (holding that state had met

                                  16   its burden under intermediate scrutiny to show that regulation was “reasonably tailored to address

                                  17   the substantial” state interest) (emphasis added); compare Chovan, 735 F.3d at 1150 (Bea, J.,

                                  18   concurring) (arguing that challenged regulation would survive strict scrutiny, which does require

                                  19   narrow tailoring). In support of their argument that Defendants bear the burden “to show that less

                                  20   restrictive alternatives either are not available, or are not a reasonable fit,” ECF No. 48 at 12,

                                  21   Plaintiffs cite the tests for commercial speech, see ECF No. 20-1 at 22 (citing Bd. of Trs. of State

                                  22   Univ. of N.Y. v. Fox, 492 U.S. 469, 480-81 (1989)), and for content-neutral time, place, and

                                  23   manner restrictions on speech, ECF No. 48 at 12 (citing McCullen v. Coakley, 573 U.S. 464, 477

                                  24   (2014)). But notably absent from Plaintiffs’ argument is any mention of the ample Ninth Circuit

                                  25   authority applying intermediate scrutiny in the Second Amendment context.

                                  26          The Court concludes that Defendants have demonstrated a reasonable fit between the

                                  27   burden the Order places on Second Amendment rights and Defendants’ goal of reducing COVID-

                                  28   19 transmission. In Jackson, the Ninth Circuit found that San Francisco’s ban on the sale of
                                                                                         27
                                         Case
                                       Case   4:20-cv-02180-JST Document
                                            1:20-cv-10701-DPW    Document108-1
                                                                          61 Filed  06/02/20
                                                                                Filed 06/05/20Page 2828
                                                                                                Page  of of
                                                                                                         3434




                                   1   “hollow-point ammunition,” which the city had found more fatal than other types of ammunition,

                                   2   was substantially related to the city’s interest in reducing the fatality of shootings. 746 F.3d at

                                   3   969-70. The court rejected the plaintiff’s arguments that “San Francisco could have adopted less

                                   4   burdensome means of restricting hollow-point ammunition, for example by prohibiting the

                                   5   possession of hollow-point bullets in public, but allowing their purchase for home defense.” Id. at

                                   6   969. Even if this were correct, the Court held, “intermediate scrutiny does not require the least

                                   7   restrictive means of furthering a given end.” Id. Rather, a “city must be allowed a reasonable

                                   8   opportunity to experiment with solutions to admittedly serious problems.” Id. at 969-70 (quoting

                                   9   City of Renton v. Playtime Theatres, Inc., 475 U.S. 41, 52 (1986)). The Jackson court also held

                                  10   that San Francisco’s requirement that gun owners keep their guns locked or disabled was

                                  11   substantially related to its interest in reducing firearm-related deaths and injuries, despite the fact

                                  12   that the regulation applied “even when the risk of unauthorized access by children or others is low,
Northern District of California
 United States District Court




                                  13   such as when a handgun owner lives alone.” Id. at 966.

                                  14          Likewise, Lynch found a reasonable fit between regulations prohibiting illegal drug users

                                  15   from purchasing guns and the government’s interest in preventing gun violence even though the

                                  16   regulations burdened the Second Amendment rights of a “small population of individuals who –

                                  17   although obtaining a marijuana registry card for medicinal purposes – instead h[e]ld marijuana

                                  18   registry cards only for expressive purposes” and thus were not illegal drug users. 835 F.3d at

                                  19   1094. Because it was “eminently reasonable for federal regulators to assume that a registry

                                  20   cardholder is much more likely to be a marijuana user than an individual who does not hold a

                                  21   registry card,” the court found the fit “reasonable but not airtight” and upheld the regulations. Id.

                                  22   See also Silvester, 843 F.3d at 827-29 (upholding ten-day waiting period as substantially related to

                                  23   government’s interests in giving state time to complete background checks and providing

                                  24   “cooling-off” period, even though the law applied to those who passed background checks in less

                                  25   than ten days as well as to those who already owned guns they could use to commit impulsive acts

                                  26   of violence).

                                  27          The fit between the Order and Alameda County’s interest in reducing the spread of

                                  28   COVID-19 is much closer than the fits upheld in Jackson, Lynch, and Silvester. While the
                                                                                          28
                                         Case
                                       Case   4:20-cv-02180-JST Document
                                            1:20-cv-10701-DPW    Document108-1
                                                                          61 Filed  06/02/20
                                                                                Filed 06/05/20Page 2929
                                                                                                Page  of of
                                                                                                         3434




                                   1   regulations in all of those cases affected some number of people who did not actually pose the

                                   2   danger the regulations were intended to abate, here, every resident of Alameda County is a

                                   3   potential vector for COVID-19. Defendants have produced evidence that any decrease in human

                                   4   contact and in-person interaction helps slow the virus’s spread, and thus that any exception to the

                                   5   shelter-in-place order makes the order less effective at achieving its goal. This evidence

                                   6   forecloses Plaintiffs’ argument that allowing firearms and ammunition retailers to operate under

                                   7   social distancing and sanitation guidelines would constitute a less restrictive alternative that would

                                   8   further Defendants’ goals. According to the evidence Defendants have submitted, adding these

                                   9   retailers to the list of essential businesses exempted from the Order would “increase[] the risks of

                                  10   community transmission” even when social distancing protocols are followed, as those protocols

                                  11   “lower[] but do[] not eliminate the increased transmission risks.” ECF No. 46-7 ¶¶ 11-12. And

                                  12   even if this alternative did further the County’s goals, “intermediate scrutiny does not require the
Northern District of California
 United States District Court




                                  13   least restrictive means of furthering a given end.” Jackson, 746 F.3d at 969.

                                  14          Plaintiffs further argue that the Order “inconsistently pursues” Defendants’ goals because

                                  15   it is “so pierced by exemptions and inconsistencies that [they] cannot hope to exonerate [it].” ECF

                                  16   No. 20-1 at 24 (quoting Greater New Orleans Broad. Ass’n v. United States, 527 U.S. 173, 190

                                  17   (1999)). Putting aside the fact that Plaintiffs again rely on a commercial speech case for this

                                  18   argument, the exemptions here are a far cry from the regulations in Greater New Orleans, which

                                  19   prohibited broadcast advertising by private casinos but not tribal or government-operated casinos.

                                  20   527 U.S. at 190. The Court found that the government had presented “no convincing reason for

                                  21   pegging its speech ban to the identity of the owners or operators of the advertised casinos,” id. at

                                  22   191, and that “there was ‘little chance’ that the speech restriction could have directly and

                                  23   materially advanced [the government’s aim of alleviating the social costs of casino gambling by

                                  24   limiting demand], ‘while other provisions of the same Act directly undermine[d] and

                                  25   counteract[ed] its effects,’” id. at 193 (quoting Rubin v. Coors Brewing Co., 514 U.S. 476, 489

                                  26   (1995)).

                                  27          By contrast, Defendants here have offered a “convincing reason” for exempting the

                                  28   essential businesses enumerated in the Orders. See ECF No. 46-7 ¶ 11 (explaining that exempted
                                                                                        29
                                         Case
                                       Case   4:20-cv-02180-JST Document
                                            1:20-cv-10701-DPW    Document108-1
                                                                          61 Filed  06/02/20
                                                                                Filed 06/05/20Page 3030
                                                                                                Page  of of
                                                                                                         3434




                                   1   businesses “such as grocery stores, pharmacies, laundromats/dry cleaners, and hardware stores are

                                   2   deemed essential because they provide for the basic needs of residents for food, medicine,

                                   3   hygiene, and shelter. If people have no opportunity to wash their clothes, they can get fleas and

                                   4   ticks, which can spread other infectious diseases, such as flea-borne (murine) typhus and trench

                                   5   fever. . . . And hardware stores provide supplies needed to maintain shelter, such as heat, indoor

                                   6   plumbing, and refrigeration, that will require maintenance and repair to keep them working.”).

                                   7   Perhaps a different governmental entity could conclude that firearms and ammunition retailers and

                                   8   shooting ranges are essential, and some have. See Cybersecurity & Infrastructure Security

                                   9   Agency, Guidance on the Essential Critical Infrastructure Workforce (last revised Apr. 24, 2020),

                                  10   https://www.cisa.gov/sites/default/files/publications/Version_3.0_CISA_Guidance_on_Essential_

                                  11   Critical_Infrastructure_Workers_4.pdf (guidance from United States Department of Homeland

                                  12   Security recommending that state and local jurisdictions classify “[w]orkers supporting the
Northern District of California
 United States District Court




                                  13   operation of firearm, or ammunition product manufacturers, retailers, importers, distributors, and

                                  14   shooting ranges” as essential).11 Unlike the regulatory scheme in Greater New Orleans, however,

                                  15   the efficacy of the Order is not “undermine[d]” or “counteract[ed]” by the exclusion of firearms

                                  16   and ammunition retailers from the list. 527 U.S. at 193. In fact, as Defendants have offered

                                  17   evidence that “each exception increases the risks of community transmission,” ECF No. 46-7 ¶ 11,

                                  18   excluding these retailers in fact “directly and materially advance[s]” Alameda County’s interest in

                                  19   controlling the spread of COVID-19, see Greater New Orleans, 527 U.S. at 193. The Court thus

                                  20   rejects Plaintiffs’ argument that inconsistencies in the list of exempted businesses undermines the

                                  21   degree to which the Order is substantially related to Defendants’ goal.

                                  22          For these reasons, the Order survives intermediate Second Amendment scrutiny and

                                  23   Plaintiffs have failed to demonstrate a likelihood of success on their Second Amendment claim.

                                  24

                                  25

                                  26   11
                                         While Plaintiffs attempted to submit this guidance via their counsel’s declaration, see ECF No.
                                  27   20-2 at 129-30, the exhibit omits the pertinent portion of the guidance. The Court thus takes sua
                                       sponte judicial notice of this document, which is a public record. See Fed. R. Evid. 201; Rollins v.
                                  28   Dignity Health, 338 F. Supp. 3d 1025, 1032 (N.D. Cal. 2018) (explaining that courts often take
                                       judicial notice of government agency websites).
                                                                                        30
                                         Case
                                       Case   4:20-cv-02180-JST Document
                                            1:20-cv-10701-DPW    Document108-1
                                                                          61 Filed  06/02/20
                                                                                Filed 06/05/20Page 3131
                                                                                                Page  of of
                                                                                                         3434




                                   1                  2.      Due Process Claim

                                   2          Plaintiffs premise their due process claim on the argument that the Order and Defendants’

                                   3   enforcement of it is “arbitrary and capricious, overbroad, [and] unconstitutionally vague.” ECF

                                   4   No. 20-1 at 26. To the degree Plaintiffs intend to invoke substantive due process to argue that the

                                   5   Order arbitrarily designates certain businesses as exempt or overbroadly bars other businesses

                                   6   from operating under the essential business exemption, this claim is precluded by the principle that

                                   7   “if a constitutional claim is covered by a specific constitutional provision, such as the Fourth or

                                   8   Eighth Amendment, the claim must be analyzed under the standard appropriate to that specific

                                   9   provision, not under the rubric of substantive due process.” County of Sacramento v. Lewis, 523

                                  10   U.S. 833, 843 (1998) (quoting United States v. Lanier, 520 U.S. 259, 272 n.7 (1997)). Because

                                  11   the Court has already considered and rejected these arguments in the Second Amendment context,

                                  12   it declines to do so again under the doctrine of substantive due process.
Northern District of California
 United States District Court




                                  13          This leaves only Plaintiffs’ argument that the Order is unconstitutionally vague.12 A

                                  14   criminal law is unconstitutionally vague if it “fails to give ordinary people fair notice of the

                                  15   conduct it punishes, or so standardless that it invites arbitrary enforcement.” Johnson v. United

                                  16   States, 135 S. Ct. 2551, 2556 (2015). Assuming that a county order of the sort issued here,

                                  17   violation of which constitutes a misdemeanor, is a criminal law subject to this standard, it easily

                                  18   satisfies it. The version of the Order currently in force mandates that “individuals may leave their

                                  19   residence only for” certain enumerated activities. May 18 Order ¶ 3. The Order also states that all

                                  20   non-exempted businesses “are required to cease all activities at facilities located within the County

                                  21   except Minimum Basic Operations,” which the Order defines in depth. Id. ¶¶ 5, 15. Prior

                                  22   versions of the Order have provided similar levels of detail as to what was and was not permitted

                                  23   throughout their duration. Moreover, Plaintiffs provide no explanation as to how the Order

                                  24   “invites arbitrary enforcement,” see Johnson, 135 S. Ct. at 2556, much less any evidence

                                  25

                                  26   12
                                         Plaintiffs briefly argue that the Order is “made even more constitutionally suspect because it
                                  27   bypassed the constitutionally authorized method for enacting laws,” thus “violat[ing ] separation
                                       of powers.” ECF No. 20-1 at 27. As Plaintiffs provide no authority for this argument and do not
                                  28   respond to Defendants’ counter-arguments in their reply brief, the Court declines to consider this
                                       argument.
                                                                                        31
                                         Case
                                       Case   4:20-cv-02180-JST Document
                                            1:20-cv-10701-DPW    Document108-1
                                                                          61 Filed  06/02/20
                                                                                Filed 06/05/20Page 3232
                                                                                                Page  of of
                                                                                                         3434




                                   1   supporting their allegation that the Order is in fact being arbitrarily enforced. Accordingly, they

                                   2   are unlikely to succeed on the merits of their vagueness argument.

                                   3            For these reasons, Plaintiffs fail to show a likelihood of success on the merits of their due

                                   4   process claim.

                                   5            C.      Other Factors

                                   6            Defendants do not dispute that, had Plaintiffs been able to establish a likelihood of success

                                   7   on the merits, they would also have established irreparable harm. ECF No. 46 at 29; see

                                   8   Melendres v. Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012) (“It is well established that the

                                   9   deprivation of constitutional rights ‘unquestionably constitutes irreparable injury.’”) (quoting

                                  10   Elrod v. Burns, 427 U.S. 347, 373 (1976)). But they do dispute whether an injunction would be in

                                  11   the public interest, an inquiry that the Court considers alongside the balance of the equities. See

                                  12   Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073, 1092 (9th Cir. 2014) (“When the government is a
Northern District of California
 United States District Court




                                  13   party, [the public interest and equities] factors merge.”). Plaintiffs bear the burden of showing that

                                  14   both factors weigh in their favor. Stormans, Inc. v. Selecky, 586 F.3d 1109, 1138-39 (9th Cir.

                                  15   2009).

                                  16            Plaintiffs argue that “public interest concerns are always implicated when a constitutional

                                  17   right has been violated.” ECF No. 48 at 16. That point is not debatable. See Rodriguez v.

                                  18   Robbins, 715 F.3d 1127, 1146 (9th Cir. 2013) (“Generally, public interest concerns are implicated

                                  19   when a constitutional right has been violated, because all citizens have a stake in upholding the

                                  20   Constitution.”) (quoting Preminger v. Principi, 422 F.3d 815, 826 (9th Cir. 2005)). But it does not

                                  21   follow, as Plaintiffs claim, that these concerns “always” weigh in favor of a preliminary

                                  22   injunction. ECF No. 48 at 16; see Abbott, 954 F.3d at 791 (holding that district court erred by

                                  23   “rotely” concluding that “all injunctions vindicating constitutional rights serve the public

                                  24   interest”). Rather, the Court must balance the public’s interest in preventing constitutional harm

                                  25   against the government’s – and the public’s – interest in controlling the spread of a dangerous

                                  26   pandemic. See Stormans, 586 F.3d at 1138 (“In assessing whether the plaintiffs have met [their

                                  27   burden to show that the balance of equities tips in their favor], the district court has a ‘duty . . . to

                                  28   balance the interests of all parties and weigh the damage to each.’”) (quoting L.A. Mem’l Coliseum
                                                                                           32
                                         Case
                                       Case   4:20-cv-02180-JST Document
                                            1:20-cv-10701-DPW    Document108-1
                                                                          61 Filed  06/02/20
                                                                                Filed 06/05/20Page 3333
                                                                                                Page  of of
                                                                                                         3434




                                   1   Comm’n v. Nat’l Football League, 634 F.2d 1197, 1203 (9th Cir. 1980)).

                                   2           In the First Amendment context, “[t]he public interest in maintaining a free exchange of

                                   3   ideas, though great, has in some cases been found to be overcome by a strong showing of other

                                   4   competing public interests, especially where the First Amendment activities of the public are only

                                   5   limited, rather than entirely eliminated.” Sammartano v. First Judicial Dist. Ct., 303 F.3d 959,

                                   6   974 (9th Cir. 2002), abrogated on other grounds by Winter, 555 U.S. 7. In Stormans, for example,

                                   7   the court considered whether the district court had erred in enjoining rules requiring pharmacies to

                                   8   fill all prescriptions based on their likelihood to infringe on the free exercise rights of certain

                                   9   pharmacists. 586 F.3d at 1139. The court reversed the district court for many reasons, including

                                  10   that the injunction was overbroad and the district court had not applied the proper test in

                                  11   considering the likelihood of success on the merits. Id. at 1137-38, 1141. The district court also

                                  12   had not considered the public interest, which was implicated by the fact that the injunction
Northern District of California
 United States District Court




                                  13   “reached non-parties and implicated issues of broader public concern that could have public

                                  14   consequences.” Id. at 1139. Even if the injunction had been limited to the plaintiffs, the court

                                  15   noted that the public interest factor may have weighed against an injunction given the “general

                                  16   public interest in ensuring that all citizens have timely access to lawfully prescribed medications.”

                                  17   Id. Because the case “may present a situation in which ‘otherwise avoidable human suffering’

                                  18   results from the issuance of the preliminary injunction . . . the district court clearly erred by failing

                                  19   to consider the public interest at stake.” Id. at 1140.

                                  20           Given Defendants’ showing that any loosening of the shelter-in-place order would increase

                                  21   the risk of transmission of COVID-19 – not just for those who visit particular retailers, but for

                                  22   everyone in the community – the Court concludes that this case also presents a situation in which

                                  23   “otherwise avoidable human suffering” would result from the issuance of the requested injunction.

                                  24   Id.; see also City and County of San Francisco v. U.S. Citizenship & Immigration Servs., 408 F.

                                  25   Supp. 3d 1057, 1127 (N.D. Cal. 2019) (finding that public interest “in decreasing the risk of

                                  26   preventable contagion” weighed in favor of enjoining rule that would lead to Medicaid

                                  27   disenrollment and thus decreased vaccination rates). The Court thus finds that the public’s interest

                                  28   in controlling the spread of COVID-19 outweighs its interest in preventing the constitutional
                                                                                          33
                                         Case
                                       Case   4:20-cv-02180-JST Document
                                            1:20-cv-10701-DPW    Document108-1
                                                                          61 Filed  06/02/20
                                                                                Filed 06/05/20Page 3434
                                                                                                Page  of of
                                                                                                         3434




                                   1   violations alleged here, especially given that Plaintiffs have failed to establish a likelihood of

                                   2   success on the merits. For these reasons, the balance of equities and public interest weigh against

                                   3   a preliminary injunction.

                                   4                                              CONCLUSION

                                   5          For the foregoing reasons, Plaintiffs are not entitled to the “extraordinary remedy” of a

                                   6   preliminary injunction. See Winter, 555 U.S. at 22. Plaintiffs’ motion is therefore DENIED.

                                   7          IT IS SO ORDERED.

                                   8   Dated: June 2, 2020
                                                                                         ______________________________________
                                   9
                                                                                                       JON S. TIGAR
                                  10                                                             United States District Judge

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                  28
                                                                                         34
